Exhibit 99.1 MEDIA RELEASE Besra announces temporary suspension of Bong Mieu mine operations Toronto, Canada, 18 November 2013: Besra (TSX: BEZ) (ASX: BEZ) (OTCQX: BSRAF) (Frankfurt: OP6) today announced the temporary suspension of its operations at Bong Mieu in central Vietnam from 14.00 on 16th November 2013. The Company has had to suspend operations after several landslides cut roads between the site and the provincial capital of Tam Ky, preventing employees and supplies from accessing the site. The main transport road within the site has also suffered substantial damage and is presently unusable. The landslides and road closures are a direct result of extremely heavy rains caused by two typhoons that have passed over or near central Vietnam in the last month. Typhoon Nari hit Da Nang City on 15 October and more recently tropical storm Haiyan (formerly Super Typhoon Haiyan) passed by the central coast around 10th November. Heavy rainfall from Tropical Depression Podul that passed through the province on 15 November also caused widespread flooding in Quang Nam province. Because of the extent of the damage, the Company is unable to give a definite date when operations will recommence. It is working with local authorities and will provide further information as it becomes available. In the meantime, the Company is investigating cover under its production interruption insurance. … ends … Besra Gold Inc John A G Seton Chief Executive Officer Besra – www.besra.com Besra is a diversified gold company focused on four advanced properties; the Bau Goldfield in East Malaysia, Bong Mieu and Phuoc Son in Central Vietnam, and Capcapo in the Philippines. Besra expects to expand existing gold production capacity in Vietnam over the next two years and is projecting new production capacity from Bau Central during late 2015 (start up and production forecasts will depend on the result of the current Jugan feasibility, which is scheduled for completion in 2013). For further information contact: James W Hamilton Investor Relations T: +1 (416) 572 2525 F: +1 (416) 572 4202 TF: 1 (North America) E:ir@besra.com Steve Wilson Corporate Communications T: +64 9 9121765 M: +64 21675660 TF: (Australia) E: steve.wilson@besra.com Page 1 of 2 MEDIA RELEASE CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS Certain of the statements made and information contained herein is “ Forward-looking information”within the meaning of applicable securities laws, including statements concerning our plans at our producing mines and exploration projects, which involve known and unknown risks, uncertainties, and other factors which may cause the actual results, performance or achievements of the Company, or industry results, to be materially different from any future results, performance or achievements expressed or implied by such forward-looking information. Forward-looking information is subject to a variety of risks and uncertainties that could cause actual events or results to differ from those reflected in the forward-looking information, including, without limitation, failure to establish estimated resources or to convert resources to mineable reserves; the grade and recovery of ore which is mined varying from estimates; capital and operating costs varying significantly from estimates; delays in obtaining or failure to obtain required governmental, environmental, or other project approvals; changes in national and local government legislation or regulations regarding environmental factors, royalties, taxation or foreign investment; political or economic instability; terrorism; inflation; changes in currency exchange rates; fluctuations in commodity prices; delays in the development of projects; shortage of personnel with the requisite knowledge and skills to design and execute exploration and development programs; difficulties in arranging contracts for drilling and other exploration and development services; dependency on equity market financings to fund programs and maintain and develop mineral properties; and risks associated with title to resource properties due to the difficulties of determining the validity of certain claims and other risks and uncertainties, including those described in each management’s discussion and analysis released by the Company. In addition, forward-looking information is based on various assumptions including, without limitation, the expectations and beliefs of management; the assumed long-term price of gold; the availability of permits and surface rights; access to financing, equipment and labour and that the political environment in the jurisdictions within which the Company operates will continue to support the development of environmentally safe mining projects. Should one or more of these risks and uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those described in forward-looking statements. Accordingly, readers are advised not to place undue reliance on forward-looking statements, which speak only as of the date they are made. Except as required under applicable securities legislation, the Company undertakes no obligation to publicly update or revise forward-looking information, whether as a result of new information, future events or otherwise. Page 1 of 2
